Filed 12/9/22 Steffenhagen v. Hyundai Motor America CA4/3




                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     FOURTH APPELLATE DISTRICT

                                                DIVISION THREE


 KIMBERLY M. STEFFENHAGEN,

      Plaintiff and Appellant,                                         G059703

           v.                                                          (Super. Ct. No. 30-2019-01082992)

 HYUNDAI MOTOR AMERICA, et al.,                                        OPI NION

      Defendants and Respondents.



                   Appeal from orders of the Superior Court of Orange County, Glenn R.
Salter, Judge. Dismissed.
                   Law Offices of Roger E. Naghash and Roger E. Naghash for Plaintiff and
Appellant.
                   Theta Law Firm, Soheyl Tahsildoost and Ali Ameripour for Defendants
and Respondents.
                                      *                  *                  *
              After the parties settled appellant Kimberly M. Steffenhagen’s claims
against respondents Hyundai Motor America and Russell Westbrook Hyundai of
Anaheim (“Hyundai”), the trial court ordered Hyundai to pay Steffenhagen’s counsel’s
fees and costs. Hyundai refused to pay until Steffenhagen’s counsel provided his law
firm’s W-9, which Hyundai believed was required to comply with “stringent Internal
Revenue Services (‘IRS’) guidelines.” The trial court subsequently ordered Hyundai to
deposit the fees and costs with the court, and ordered Steffenhagen’s counsel to provide
the W-9 information to the court under seal. After the court reiterated its order,
Steffenhagen appealed. As discussed below, we conclude the court’s orders are not
appealable, and accordingly we dismiss the appeal.
                                             I
                       FACTUAL AND PROCEDURAL BACKGROUND
              In July 2019, Steffenhagen filed a complaint for damages against Hyundai
based on violation of the consumer warranty acts and negligent repair of a Hyundai motor
vehicle she purchased. Subsequently, Steffenhagen accepted Hyundai’s offer of
compromise pursuant to Code of Civil Procedure section 998. In exchange for
Steffenhagen’s dismissal with prejudice of the entire action, Hyundai offered $38,000,
and either $3,000 for fees and costs or a noticed motion seeking fees and costs.
Steffenhagen accepted the $38,000 and opted to file a motion for fees and costs.
              In January 2020, Steffenhagen filed her noticed motion seeking fees and
costs. On January 29, 2020, the trial court ordered Hyundai to pay $3,500 in attorney
fees and $705 in costs to Steffenhagen’s counsel within 15 days.
              Over the next several months, Hyundai refused to pay the $4,205 award of
fees and costs until Steffenhagen’s counsel provided a completed W-9. Steffenhagen did
not provide the W-9 information and instead, among other acts, filed notices of levy and
writs of execution against Hyundai. Hyundai filed a motion to quash the notices of levy
and writs of execution and for an order clarifying compliance with the trial court’s order

                                             2
regarding fees and costs. Subsequently, on November 10, 2020, the trial court “ordered
the fees and costs of $4,205.00 to be delivered to the court by the defendants to be held in
the court’s account pending resolution of the W9 issue.” The court also ordered that
Steffenhagen’s counsel “prepare a W9 for his firm and forward to the court room clerk to
be submitted as confidential and under seal.” The court continued the matter to
December 3, 2020.
                 On December 3, 2020, the court ordered Steffenhagen to comply with the
prior ruling and file the W-9 under seal by December 7, 2020. That same day,
Steffenhagen noticed an appeal from the orders entered on November 10, 2020, and
December 3, 2020, described above. The Notice of Appeal claimed the orders were
appealable as orders made after judgment.
                                               II
                                          DISCUSSION
                 We conclude the challenged orders are not appealable because
Steffenhagen has not identified any appealable final judgment. (See Jennings v. Marralle
(1994) 8 Cal.4th 121, 126 [“A reviewing court must raise the issue on its own initiative
whenever a doubt exists as to whether the trial court has entered a final judgment or other
order or judgment made appealable by [statute]”].) As noted, the orders are purportedly
appealable as orders made after judgment. (See Code Civ. Proc., § 904.1, subd. (a)(2)
[providing that an appeal may be taken from an order made after an appealable final
             1
judgment].) The record does not include a judgment of dismissal or any final judgment
entered before December 3, 2020, the date the notice of appeal was filed.
                 The only “judgment” Steffenhagen identifies is the trial court’s January 29,
2020 order awarding $4,205 in fees and costs. Steffenhagen argues this order is a
“judgment” pursuant to section 680.230. Section 680.230, which is part of California’s


1
    All further statutory references are to the Code of Civil Procedure.

                                               3
Enforcement of Judgment Law (EJL) provides: “‘Judgment’ means a judgment, order or
decree entered in a court of this state.” As this court has explained, “[t]he EJL does not
automatically convert every statutory minute order . . . into an enforceable judgment.”
(Hyundai Motor America v. Superior Court (2015) 235 Cal.App.4th 418, 425-426.)
Specifically, a minute order “which adjudicated the amount of attorney fees to which
[counsel] was entitled” was not a “final judgment.” (Id. at p. 425.) Likewise, the January
29, 2020 minute order here awarding $4,205 fees and costs to Steffenhagen’s counsel is
not a final judgment.
              At oral argument, Steffenhagen’s counsel argued there was a final judgment
because there was nothing left to resolve in the case after the trial court denied
Steffenhagen’s attempts to recover on the fee award, including taking her request for a
judgment debtor examination off calendar in May 2021. Those court orders, however,
occurred after December 3, 2020, and thus cannot constitute the final order or judgment
that predated challenged orders. Because there was no appealable judgment entered
before December 3, 2020, there was no basis to appeal the challenged orders under
                                                           2
section 904.1, subdivision (a)(2), as postjudgment orders.
              Steffenhagen’s reliance on Lakin v. Watkins Associated Industries (1993)
6 Cal.4th 644 (Lakin), and Jones v. World Life Research Institute (1976) 60 Cal.App.3d
836 (Jones), is misplaced. In those cases there were appealable final judgments entered
before the challenged orders. (See Lakin, supra, 6 Cal.4th at p. 649 [appeal from orders
denying motion for fee and prejudgment interest made after “[t]he jury found for
plaintiff” and “[a]fter entry of judgment”]; Jones, supra, 60 Cal.App.3d at p. 839 [“trial
court’s order denying a motion, made after judgment, to vacate and quash a levy of

2
  Hyundai asserts the appeal must be dismissed as moot because, as Steffenhagen
acknowledges, the trial court subsequently released the funds held in the court’s trust
account to Steffenhagen’s counsel without requiring submission of the W-9 information.
We need not address mootness because we have concluded the challenged orders are not
appealable.

                                              4
execution and to vacate the judgment as being void is an appealable order”].) In sum, the
                            3
appeal must be dismissed.
                                            III
                                       DISPOSITION
              The appeal is dismissed. Hyundai shall recover costs on appeal.




                                                  MARKS, J.*

WE CONCUR:



O’LEARY, P. J.



MOTOIKE, J.

*Judge of the Orange County Superior Court, assigned by the Chief Justice pursuant to
article VI, section 6 of the California Constitution.




3
  In her appellate briefing, Steffenhagen also challenges several court orders that occurred
after the notice of appeal was filed, including the May 2021 order taking her request for a
judgment debtor examination off calendar. We decline to address the merits of these
claims because they involve matters outside the scope of the notice of appeal, even
construed broadly. (See Morton v. Wagner (2007) 156 Cal.App.4th 963, 967 [“While a
notice of appeal must be liberally construed, it is the notice of appeal that defines the
scope of the appeal by identifying the particular judgment or order being appealed”].)

                                             5